evidence and are not clearly wrong but review the court's application of

                the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120

                P.3d 1164, 1166 (2005).

                              First, Bailey claims that trial counsel was ineffective for

                failing to communicate with Bailey and for failing to investigate the

                charges. At the evidentiary hearing, Bailey testified that he had concerns

                regarding the plea agreement that he wanted to discuss with counsel but

                that he was unable to communicate with counsel until after he entered his

                plea, as counsel's associate appeared with Bailey for the plea. Bailey

                further testified that counsel failed to investigate prior incidents of false

                reporting by the victim and investigate a possible alibi.' The district court

                concluded that counsel's actions fell below an objective standard of

                reasonableness but that Bailey failed to demonstrate prejudice. The

                district court's factual findings are supported by the record and are not

                clearly wrong. We conclude that the district court did not err by denying

                this claim.

                              Second, Bailey claims that trial counsel was ineffective for

                failing to file an appeal from his judgment of conviction. At the

                evidentiary hearing, Bailey testified that he attempted to contact counsel

                shortly after sentencing to discuss a motion to withdraw the plea. Bailey

                then attempted to file his own motion to withdraw the plea and later a



                      'Bailey's counsel did not testify at the evidentiary hearing.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                motion to dismiss counsel, in which Bailey asserted that he asked counsel

                several times to take action to enforce the plea agreement or to pursue

                another remedy. The district court concluded that counsel's actions fell

                below an objective standard of reasonableness but that Bailey failed to

                demonstrate prejudice.

                              Based upon our review of the record on appeal, we conclude

                that the district court erred in denying this claim. Trial counsel has a

                duty to file a direct appeal when a client requests one or when the client

                expresses dissatisfaction with his conviction and sentence.      See Toston v.

                State, 127 Nev. „ 267 P.3d 795, 800 (2011). The district court

                concluded that counsel's performance was deficient, given Bailey's

                expressed dissatisfaction with his conviction and sentence. We agree, and

                because prejudice is presumed, see id. at 267 P.3d at 799, Bailey

                demonstrated that he received ineffective assistance of counsel. Thus we

                reverse the district court's denial of this claim and remand this matter to

                the district court to provide Bailey with the remedy set forth in NRAP

                4(c)(1)(B). 2 Accordingly, we



                      2 The  district court shall enter specific findings of fact and
                conclusions of law that Bailey was deprived of a direct appeal and is
                entitled to a direct appeal with the assistance of counsel           See NRAP
                4(c)(1)(B)(i). If Bailey is indigent, the district court shall appoint appellate
                counsel See NRAP 4(c)(1)(B)(ii). The district court shall also direct the
                clerk of the district court to prepare and file within 5 days of entry of the
                district court's order a notice of appeal from the judgment of conviction
                and sentence. See NRAP 4(c)(1)(B)(iii).



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                            ORDER the judgment of the district court AFFIRMED IN

                PART AND REVERSED IN PART AND REMAND this matter to the

                district court for proceedings consistent with this order.



                                                          tj                 J.
                                                    Hardesty


                                                                             J.
                                                    Douglas


                                                                             J.



                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Law Offices of Martin Hart, LLC
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A